       Case 5:21-mj-00010-JLT Document 13 Filed 03/17/21 Page 1 of 1


1
2
3
4
5
6
7
                                    UNITED STATES DISTRICT COURT
8
                                    EASTERN DISTRICT OF CALIFORNIA
9
10
      UNITED STATES OF AMERICA,                 )      Case No: 5:21-MJ-00010 JLT
11                                              )
                      Plaintiff,                )      ORDER APPOINTING COUNSEL
12                                              )
              vs.                               )
13                                              )
      MIGUEL ALBERTO BURGOS,                    )
14                                              )
                      Defendant.                )
15                                              )
16           The defendant has attested to his financial inability to employ counsel and wishes the
17   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to
18   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court
19   ORDERS:
20           1.      Timothy P. Hennessy is APPOINTED to represent the above defendant in this
21   case effective nunc pro tunc to March 16, 2021. This appointment shall remain in effect until
22   further order of this court.
23
     IT IS SO ORDERED.
24
25       Dated:     March 17, 2021                             /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
26
27
28
